Citation Nr: 0218223	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for generalized 
arthritis.

(The issues of entitlement to increased ratings for right 
knee replacement, right hip degenerative arthritis, 
lumbosacral strain, lumbar intervertebral degenerative 
disc and degenerative joint disease with radiculopathy, 
all as secondary to the right knee disorder, left knee, 
ankle and hip degenerative joint disease secondary to the 
right knee disorder, peripheral neuropathy of the right 
lower extremity, and adjustment disorder, and separate 
ratings for intervertebral disc disease, and right knee 
and hip instability and low back instability, as well as 
the issue of an earlier effective date for the awards of 
increased compensation for these disabilities, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to May 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

The Board is undertaking additional development of the 
issues of entitlement to increased ratings for right knee 
replacement, right hip degenerative arthritis, lumbosacral 
strain, lumbar intervertebral degenerative disc and 
degenerative joint disease with radiculopathy, all as 
secondary to the right knee disorder, left knee, ankle and 
hip degenerative joint disease secondary to the right knee 
disorder, peripheral neuropathy of the right lower 
extremity, and adjustment disorder, and separate ratings 
for lumbar intervertebral disc disease, and right knee and 
hip instability and low back instability, as well as the 
issue of an earlier effective date for the awards of 
increased compensation for these disabilities, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's and his representative's response to the 
notice, the Board will prepare a separate decision 
addressing these issues.  

The issue of entitlement to a total disability rating due 
to service connected disabilities was granted by the RO in 
a June 2002 rating decision.  


FINDINGS OF FACT

1.  There is no current fibromyalgia that was shown in 
service or that is causally related to any incident of the 
veteran's active service.

2.  There is no current generalized arthritis that was 
shown in service or within a year of service, or that is 
causally related to any incident of the veteran's active 
service.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303 (2001), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

2.  Generalized arthritis was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001), 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist 
provisions.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment of the VCAA and which 
are not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West Supp. 
2002).  

In August 2001, VA also issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  With the 
exception of the amended provisions of 38 C.F.R. 
§§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. at 45,629.

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate her claim and of the newly 
enacted requirements of the VCAA in a June 2002 statement 
of the case.  She was informed as to what information the 
VA had in this case and what information would be 
necessary to complete this case.  She was told that if she 
identified the information VA would assist her in getting 
it.  She in fact did identify some records in June 2001 
and the RO did assist her in obtaining those.  Therefore, 
VA has no outstanding duty to inform her that any 
additional information or evidence is needed.  

During the course of development of this claim, 
examinations relevant to the issues currently being 
addressed were accomplished, and relevant medical records 
were obtained.  Records identified have been requested 
from the proper sources.  The veteran's service medical 
records have been obtained.  The veteran has been informed 
of all pertinent laws and regulations through the 
statement of the case and the Board notes that the veteran 
has been provided notice and assistance as required in the 
VCAA.  No further assistance in this regard appears to be 
warranted.  Consequently, the Board finds that additional 
development of this matter, including development for a 
medical opinion, is not necessary.  38 U.S.C.A. § 
5103A(d)(1)) (West 1991 & Supp. 2002); Quartuccio, 16 Vet. 
App. at 187.  

II.  Service Connection Claims

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  
The evidence may show affirmatively that such a disease or 
injury was incurred in or aggravated by service, or 
statutory presumptions may be applied to establish service 
connection.  A veteran who has 90 days or more of service 
may be entitled to presumptive service connection of a 
chronic disease that becomes manifest to a degree of 10 
percent or more within one year from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.307 (2001).  Arthritis is one of the chronic 
diseases for which such presumptive service connection may 
be granted.  38 C.F.R. § 3.309(a) (2001).

With chronic disease shown as such in service or within 
the presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected, 
unless clearly attributable to intercurrent causes.  This 
does not mean that any manifestation of joint pain will 
permit service connection of arthritis first shown as a 
clear-cut entity at some later date.  38 C.F.R. § 3.303(b) 
(2001).

Regulations provide that a preexisting injury or disease 
will be considered to have been aggravated by active duty 
service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2001).

The veteran contends, in essence, that she is entitled to 
service connection for fibromyalgia and generalized 
arthritis which she believes began in service.  Service 
medical records show no complaints or findings of either 
fibromyalgia or generalized arthritis.  Private treatment 
records and VA treatment records dated more than a year 
after service show arthritis in certain areas, lower 
extremity joints and lumbar spine, specifically related to 
the service-connected right knee condition.  A report of 
VA examination conducted in January 2001 reveals diagnosis 
of fibromyalgia by history and degenerative joint disease 
by history, but the examiner does not opine that either of 
these conditions is related to service. 

While the veteran asserts she has current problems with 
fibromyalgia and degenerative arthritis that are related 
to service, no competent medical evidence shows that she 
currently has either disorder or that they are related to 
her service.  Thus, the Board finds that the preponderance 
of the evidence is against the claims, and that they must 
be denied.  

Initially, the Board notes that inasmuch as there is 
evidence of generalized arthritis, it is not shown in 
service or within a year of service, so service connection 
for such a condition as set forth in 38 C.F.R. §§ 3.307, 
3.309 is not warranted.  

The Board notes that there are no relevant findings of 
arthritis or fibromyalgia in service.  There is no 
continuity of symptomatology, given the lack of ongoing 
treatment of a diagnosed condition.  There is no finding 
of a current disability related to service.  The only 
evidence of a relationship between the symptoms currently 
noted and service is the veteran's contentions.  The 
actual medical evidence is against the claim.  While the 
veteran is competent to describe the symptoms that she 
experiences, her statements are without significant 
probative value in regard to the issue at hand, as the 
veteran has not been shown to possess the medical training 
or expertise needed to render a competent opinion as to 
diagnosis or medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that she has 
a current disability and that a relationship exists 
between the disability and her service cannot serve to 
prove that the disability for which the veteran claims 
service connection was incurred in or aggravated by 
service.  The probative medical evidence is against her 
theory.  In the absence of medical evidence establishing a 
relationship between fibromyalgia or generalized arthritis 
and service, the preponderance of the evidence is against 
the claim of service connection for such disabilities.  
The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative 
evidence regarding the merits of the issues.  That 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. at 55.  


ORDER

Service connection for fibromyalgia is denied.

Service connection for generalized arthritis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

